The contract between the plaintiffs and Davis was properly admitted. It was evidence of the agreement under which Davis was in possession, and tended to show that his authority was to sell, and not to exchange. In the absence of evidence to the contrary, to sell means to sell for cash. Davis, having no authority except to sell for cash, could not lawfully exchange for other property, either in whole or in part (Story Agency, s. 78), and if he did the title would not pass, for the plaintiffs did not hold Davis out, or authorize him to hold himself out, as owner of the organ. Holton v. Smith, 7 N.H. 446; Burnham v. Holt, 14 N.H. 367; Towle v. Leavitt,23 N.H. 360.
Judgment for the plaintiffs.
CLARK, J., did not sit: the others concurred.